Opinion by
Kephart, J.,
The facts involved in this case are very closely related to the appeal in Sisters of the Third Order of St. Francis v. Borough of Millvale. We have discussed in that case the question controlling the disposition of this appeal. In view of the matters contained in the petition to vacate this appointment, its relation to the preceding case and the order of this court there made, we will sustain this decree of the court below at the cost of the appellant.
The decree is affirmed.